DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 8/2/20 and 2/3/21 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Korean document (KR-1020140103753).
	Re claims 12 and 19, the reference discloses an apparatus having, inter alia, an unbalanced diagnostic unit 100 together with the control unit 130 to determine the impedance of the plurality of battery banks 11-13 connected in parallel (p15 of translation) and disconnecting the plurality of battery banks based on the impedance variation with the threshold (para 3 and 5 of page 10 of translation).  In other word, the controller determines the impedance of ONE battery pack having a plurality of battery banks and switches off when it meets the threshold value.  The control unit 130 is made of processor executing and implemented in software (para 2 of page 16 of translation).  The apparatus does not disclose a plurality of battery packs wherein a specific pack would be disconnected from the plurality of packs when the specific pack meets the impedance threshold.  However, devising a controller to determine the impedance of each battery of more than one battery would have been within the skill of a worker in the art given the prior art apparatus already teaches the logic and circuit to determine the impedance of one battery and to multiply the number of the battery to a plurality of batteries would be held that mere duplication of the essential working parts of a device involves only routine skill in the art.

	Re claims 15 and 22, the prior art shows FET 160 in the representative figure.

Allowable Subject Matter
Claims 1-11 are allowed.

Claims 16-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087